Title: Invoice from Robert Cary & Company, 23 April 1763
From: Robert Cary & Company
To: Washington, George



London [23] April 1763

Invoice of Goods Shipd on board the Nautilus Captn Boyes—for the use of George Washington—Potomack Rivr


Richd Farrer & Co. China


1 Compleat sett Table China fine blue & white consisting of—11 long Dishes 24 plates 12 Soop plates 1 Tureen Covr & Dish 4 Sauce Boats 4 Salts
[£]12. 0.0


2 Dozn best wt. Enamelld Wine Glasses
.10. 


6 Beer Glasses Ditto
. 3.6


6 larger Do
. 5. 


6 Quart Decanters Cutt top & bottom
.15. 


Case 3/6 Chas. at the Custom House 10/
.13.6


2 Largest red Milk Pans
. 2.6


12 Next size Do 10/ 18 next size Do 9/
.19. 


12 next size Do 4/ 18 next size Do 4/6
. 8.6


12 Welch Do 5/ 2 WtStone Do 4/ Hhd 6/
.15. 



Jno. Didsbury Shoes


2 pr Wd Hl Pumps & 4 pr of Shoes
2.11. 


2 pr Mens Slippers Moro.
1. 1. 


6 pr Shoes for a Servt
1.13. 


Walton’s GunPowr


Gunpowder FF 1 Barl 90 lb. @1/
4.11. 


Weston Snuff


4 Bottles Snuff 10/8 Cordg 1/
.11.8


[total]
 26.19.8


Entry out Searchers Fees & Shipg . 7. 6



Freight primage &ca 18/ Comns 14/1 1.12. 1
1.19.7



£28.19.3


Costs & Charges of the Gown sent GW by mist⟨ake⟩



Heskeeth & Hawkes Mercers


12¾ yds yellow & white shot Lutstring @6/
3.16.6


Jane Schersbg makg the Gown &ca
2.11.6


Freight 3/ Comns 2½ prCt 3/3
. 6.3



£35.13.6


Errors Excepd Robt Cary & Co.



